Citation Nr: 0934223	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-21 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability. 

3.  Entitlement to service connection for an acquired 
psychiatric disorder, including posttraumatic stress disorder 
(PTSD) and major depressive disorder (MDD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S Army from 
September 1985 to March 1989 and from June 1989 to March 
1992.  He also had additional service in the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from two rating decisions.  The first 
decision, which was issued by the Regional Office (RO) in 
Newington, Connecticut, dated in June 2005, granted service 
connection for bilateral pes planus and for a low back 
disability and assigned 10 percent evaluations for each of 
these disorders; the Veteran contends he should receive 
higher evaluations for these disabilities.  The second rating 
decision appealed herein was issued by the RO in 
Philadelphia, Pennsylvania and denied service connection for 
PTSD.  With respect to the latter claim, the issue reflected 
on the cover page has been broadened to include other 
acquired psychiatric disorders in accordance with the 
dictates of Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to 
better reflect the claims of the Veteran.  

This case was transferred to the Board from the RO in 
Pittsburgh, Pennsylvania.

The Board observes that on his VA Form 9 dated in June 2006, 
the Veteran claimed that he was unable to work due to his 
service connected disabilities.  The Board construes this as 
a claim for total disability by reason of individual 
unemployability (TDIU), which is hereby referred to the RO 
for initial consideration.  

The issue of service connection for an acquired psychiatric 
disorder, including PTSD and MDD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bilateral 
pes planus is of more than moderate severity and is not 
characterized by objective evidence of marked deformity; 
accentuated pain on manipulation and use; swelling on use; 
characteristic callosities; marked pronation; extreme 
tenderness of the plantar surfaces of the feet; or marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation that is not improved by orthopedic shoes or 
appliances. 

2.  The Veteran's low back disability is characterized by 
pain and reduced range of motion of the lumbar spine limited 
to 60 degrees of forward flexion, with pain beginning at 30 
degrees; there is no evidence of forward flexion of the 
lumbar spine that is limited to 30 degrees or less or of any 
type of spinal ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, diagnostic code 5276 
(2008).

2.  The criteria for an initial evaluation of 20 percent, but 
no higher, for the Veteran's low back disability are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, 
diagnostic code 5237. (2008).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R             § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In this case, a letter dated in August 2004 that was sent to 
the Veteran by the RO informed him of what the evidence 
needed to show in order to substantiate a claim for service 
connection.  This letter also informed the Veteran of VA's 
duty to assist him in substantiating his claims and explained 
the evidence that VA was responsible for obtaining, explained 
that VA would make reasonable efforts to obtain other 
evidence identified by the Veteran, and notified the Veteran 
that it was his responsibility to make sure that VA received 
all records that were not in the possession of a Federal 
department or agency.  A second VCAA letter dated in May 2005 
also provided this information to the Veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective dates 
for the award of benefits will be assigned if service 
connection is awarded.  Id at 486.  In accordance with the 
Court's decision, the Veteran was notified of the manner in 
which VA assigns disability ratings and effective dates in a 
May 2006 letter that was sent to him by the RO.  His claims 
with respect to his foot disability and his low back 
disability were readjudicated in a Supplemental Statement of 
the Case (SSOC) dated in June 2007, thus curing any pre-
decisional notice error.  

In additional to the duty to provide certain notices to the 
claimant, VA also must make reasonable efforts to assist him 
or her in obtaining evidence necessary to substantiate the 
claim(s) for the benefit(s) sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating such claim(s).  38 U.S.C.A.      § 5103A; 38 
C.F.R. § 3.159.  

In connection with the current appeal, VA has of record 
evidence including the Veteran's service treatment records, 
service personnel records, a VA treatment record dated in 
September 2004, translations of written statements from the 
Veteran's private physicians, and written statements that 
were submitted by the Veteran.  While VA requested complete 
copies of the Veteran's treatment records from his private 
physicians, these records were not received.  Insofar as 
these records were not in the custody of a federal department 
or agency, the Veteran was ultimately responsible for 
ensuring VA received this evidence; VA satisfied its duties 
pursuant to the VCAA with respect to such evidence by 
requesting it from the Veteran's private physicians and 
informing the Veteran that no response was received and that 
it was his responsibility to ensure that VA received this 
evidence.  Additionally, while the only VA treatment record 
in evidence is a September 2004 podiatry note, the Veteran 
did not indicate that he received any other VA treatment for 
his foot or his low back; on his claim form he indicated that 
the only treatment that he received for either of these 
conditions was from private physicians in Germany.  

The Veteran was provided a VA examination for his claims 
related to his foot and spine disabilities.  

For these reasons, the Board finds that VA's duties pursuant 
to the VCAA were met regarding the Veteran's disabilities of 
the low back and feet.  

II.  Analysis: Initial Ratings

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
evaluation arises out of the initial grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process. See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the Veteran's claims.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000).

	A)  Evaluation of Bilateral Pes Planus

The Veteran claims that his flat feet are characterized by 
symptoms that are more severe than those which are 
encompassed by the currently assigned 10 percent evaluation.

A translation of a letter from the Veteran's private 
physician dated in September 2004 indicates that the Veteran 
was treated for flat and splayed feet since February 1994 and 
that he needs to wear arch supports.  

A VA podiatry record dated in September 2004 indicates that 
the Veteran complained of bilateral heel pain that increased 
with activity.  He had full muscle power, no interdigital 
macerations or ulcerations, no erythema, and no pain on range 
of motion.  The Veteran did have some edema on his posterior 
left heel and pain on palpation of his left heel and his 
plantar medial calcaneal tubercles.  While the treatment note 
indicates that follow-up treatment was recommended, there is 
no evidence that the Veteran ever followed up at VA.  Rather, 
he received treatment from private physicians in Germany.

The Veteran's feet were examined by VA in May 2005.  At that 
time the Veteran complained of flat feet with pain and 
soreness on the soles of his feet.  He also complained of 
ankle pain.  The examiner noted that the Veteran used custom 
orthotics for his feet but still complained of arch pain and 
pain in his Achilles tendon as well as pain shooting up from 
his feet to his calves.  The Veteran reported he had foot 
pain in the morning which was relieved by stretching.  He 
denied any weakness, stiffness, swelling, heat, redness, 
fatigueability, or lack of endurance.  The Veteran reported 
that his symptoms got worse with standing and walking, but he 
did not experience flare ups.  He treated his foot pain with 
Tylenol (acetaminophen) as needed.  He denied the use of 
crutches or a brace, cane, or corrective shoes.  He denied 
any surgery for his feet.  He alleged that he could no longer 
run due to his feet and reported that he planned to quit his 
job in housekeeping because it was painful to stand on his 
feet all day.  

Upon examination, the Veteran had tender arches without any 
objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  He displayed a normal gait and the 
examiner assessed that he had no functional limitations on 
standing and walking.  There were no callosities, breakdown, 
or unusual shoe wear patterns indicative of abnormal weight 
bearing.  There were neither skin nor vascular changes.  The 
Veteran's posture was normal when standing, squatting, prone, 
supine, and when rising on his heels and toes.  He did not 
have hammertoes, high arches, claw foot, or any other 
deformity of the feet.  He reported that his symptoms were 
helped but not entirely relieved by shoe inserts.  X-rays of 
the feet showed pes planus of both feet as well as a small 
plantar calcaneal spur of the left foot.  

A translation of a private physician's statement dated in 
June 2006 indicates that the Veteran's ability to bear 
physical stress was reduced due to pain in his ankles and his 
spine.  However, this statement does not mention the 
Veteran's feet.  

The Veteran's pes planus is evaluated pursuant to 38 C.F.R. § 
4.71a, diagnostic code 5276.  A 10 percent evaluation is 
assigned for moderate pes planus, whether unilateral or 
bilateral.  Moderate pes planus is characterized by a weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achilles, and pain on manipulation and use of 
the feet.  A 20 percent evaluation is assigned for unilateral 
severe pes planus.  Pes planus that is severe is 
characterized by objective evidence of marked deformity, pain 
on manipulation and use that is accentuated, indication of 
swelling on use, and characteristic callosities.  A 30 
percent evaluation is assigned of bilateral severe pes planus 
or unilateral pronounced pes planus.  Pes planus that is 
pronounced is characterized by marked pronation, extreme 
tenderness on the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation that is not improved by orthopedic shoes or 
appliances.  A 50 percent evaluation is assigned for 
bilateral pronounced pes planus.

The evidence does not show the Veteran's pes planus was more 
than moderate in severity at any time during the period 
covered by this appeal.  There is no evidence of a marked 
deformity of the feet, accentuated pain on manipulation, or 
characteristic callosities.  While the Veteran was noted to 
have some swelling of his left heel at a September 2004 VA 
podiatry appointment, there was no evidence of any swelling 
of the feet at the May 2005 VA examination.  In any event, 
even if the Veteran intermittently experienced swelling of 
his left heel, this symptom alone is insufficient to warrant 
a characterization of the Veteran's bilateral pes planus as 
severe.  There is also no evidence of marked pronation of the 
feet or of displacement of the tendo Achilles and severe 
spasm on manipulation that is not improved by orthotics.  
While there is some pain and tenderness of the Veteran's 
feet, extreme tenderness on the plantar surfaces of the feet 
was not shown.

The Board finds the Veteran's symptoms do not present such an 
exceptional disability picture so as to render the schedular 
rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. 
Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the schedular evaluation is inadequate).  There is no 
evidence the Veteran was ever hospitalized for treatment of 
his feet.  Moreover, while the Veteran claims that he is 
unable to work in part due to his foot pain, there is no 
evidence that this symptom alone is so severe as to markedly 
interfere with his employment.  Notably, the VA examiner 
noted the Veteran had no functional limitations on standing 
or walking.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, a higher initial rating 
for flat feet is denied.

	B.  Evaluation of Low Back Disability

The Veteran contends his low back disability is more severe 
than is encompassed by the currently assigned 10 percent 
rating.  

A translation of a letter from the Veteran's private 
physician dated in September 2004 indicates that the Veteran 
has "lumbar syndrome" of the left convex lumbar vertebral 
column.  He indicates the Veteran also has scoliosis, 
chondrosis of L5/S1, nascent coxarthrosis, coax vara, 
thoractic vertebral column scoliosis, osteochondrosis of the 
thoracic vertebral column, and a humpback.  

The Veteran was examined by VA in May 2005.  At that time, 
the Veteran complained of episodic low back pain without 
radiation that was worse when he was on his feet a lot.  He 
denied flare ups, stiffness, or weakness of the low back.  He 
never had surgery for his back and treated his low back 
symptoms with Tylenol (acetaminophen) as needed.

Upon examination, inspection of the spine showed a normal 
spine, limbs, posture, and gait and normal curvature of the 
spine.  The Veteran's spine was symmetrical in appearance and 
there was symmetry in spinal motion.  The Veteran could flex 
his spine forward to 60 degrees with pain beginning at 30 
degrees.  Pain was noted at 30 degrees extension of the 
spine.  Right and left lateral flexion and rotation were all 
assessed as normal to 30 degrees.  The examiner noted that 
the Veteran's spine was painful on motion, but that its range 
of motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  
There was objective evidence of painful motion and tenderness 
to palpation without any spasm or weakness.  An x-ray of the 
lumbar spine showed a normal spine.  The impression was 
mechanical low back strain with no degenerative or radicular 
findings.  

A translation of a June 2006 letter from the Veteran's 
private physician indicated the Veteran experienced pain in 
his lumbar spine that was worse with physical loading.  

The Veteran's spinal disability is rated pursuant to 
diagnostic code 5237, which incorporates the general rating 
criteria for diseases and injuries of the spine.  Pursuant to 
the general rating formula for the spine, an evaluation of 10 
percent is assigned for forward flexion of the thoracolumbar 
spine that is greater than 60 degrees but not greater than 85 
degrees; or forward flexion of the cervical spine that is 
greater than 30 degrees but not greater than 40 degrees; or a 
combined range of motion of the thoracolumbar spine that is 
greater than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine that is 
greater than 170 degrees but not greater than 335 degrees; or 
muscle spasm, guarding, or localized tenderness that does not 
result on an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with the loss of 50 percent or more 
of its height.  A rating of 20 percent is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but  not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 30 percent is assigned for forward flexion of 
the cervical spine 15 degrees or less or ankylosis of the 
entire cervical spine.  An evaluation of 40 percent is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or forward flexion of the thoracolumbar spine to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is assigned to unfavorable ankylosis 
of the entire spine.  

Additionally, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 
205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.              
38 C.F.R. § 4.45.

The evidence shows the Veteran's low back disability is 
productive of symptoms warranting an evaluation of 20 
percent, but no higher, for the entire period of this appeal.  
At the May 2005 VA examination, the range of forward flexion 
of the Veteran's spine was limited to 60 degrees, with pain 
beginning at 30 degrees.  Pursuant to the general rating 
criteria for diseases and injuries of the spine, a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine that is limited to between 31 and 60 
degrees, inclusive.  A higher evaluation is not warranted for 
any period because there is no evidence at any time of 
forward flexion of the spine that was limited to 15 degrees 
or less or of any type of ankylosis. 

In arriving at the above conclusion, the Board observes that 
the reports of the VA examiner and the Veteran's private 
physician were vastly disparate.  In this regard, the Board 
finds that the VA examiner's report is more credible.  For 
example, the VA examiner's report was supported by objective 
radiographic evidence showing a normal spine, which also 
casts doubt upon the conclusions expressed in the letter from 
the Veteran's private physician indicating the Veteran had 
numerous spinal abnormalities that, if present, would 
presumably have been visible on x-ray.  Additionally, no 
treatment records were received from the Veteran's private 
physician, so the basis for his opinion is unclear, while the 
VA examiner's report illustrates that he performed a 
comprehensive evaluation of the Veteran's spine. 

In any event, the Board notes that even if abnormal curvature 
of the spine or arthritis of the spine were in fact present, 
as asserted by the Veteran's private physician, these 
symptoms would not warrant a rating higher than 20 percent.  
Abnormal curvature of the spine is part of the criteria for a 
20 percent evaluation pursuant to the general criteria for 
rating diseases and injuries of the spine and arthritis 
visible on x-ray is rated on the basis of limitation of 
motion of the affected part, unless the limited motion is 
non-compensable.  See 38 C.F.R. § 4.71a & diagnostic code 
5003.  If the range of motion is limited to a non-compensable 
level, a rating of 10 percent is applied, which is less than 
the 20 percent rating awarded herein.  If the only evidence 
of arthritis is by x-ray, a 10 percent evaluation is assigned 
where there is involvement of 2 or major joints or 2 or minor 
joint groups and a 20 percent evaluation is awarded where 
this additionally causes occasional incapacitating episodes.  
The Veteran's private physician did not indicate that the 
Veteran had any type of spinal ankylosis or that he could not 
forward flex his spine to greater than 30 degrees.  Thus, 
even considering this evidence, an evaluation greater than 20 
percent is not warranted.

The Board considered the benefit of the doubt doctrine, but 
the preponderance of the evidence is against a rating in 
excess of 20 percent for the Veteran's low back disability.  
See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).  

The Board finds that the Veteran's symptoms do not present 
such an exceptional disability picture as to render the 
schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also 
Thun, 11 Vet. App. at 115 (2008).  The evidence does not show 
that the Veteran has been repeatedly hospitalized for his low 
back disability.  While the evidence shows that the Veteran's 
low back disability affects his ability to bear weight, and 
the Veteran claims that his service connected disabilities 
prevent him from working, the evidence does show that the 
Veteran's low back disability alone markedly interferes with 
his employment.


ORDER

1.  An initial rating in excess of 10 percent for bilateral 
pes planus is denied.

2.  An initial rating of 20 percent, but no more, for the 
Veteran's low back disability is granted, subject to the laws 
and regulations governing the payment of VA benefits.  


REMAND

The Veteran asserts he has an acquired psychiatric disorder 
that is related to his military service, claimed as either 
MDD or PTSD.  The Veteran claims that his experiences during 
the Persian Gulf War and racism that he allegedly encountered 
in the military caused his psychiatric disorder.  The Veteran 
submitted an undated letter from a German psychologist which 
indicated that he treated the Veteran from April 1999 until 
October 2002 and that his diagnosis of the Veteran, pursuant 
to the criteria set forth in the International Statistical 
Classification of Diseases and Related Heath Problems, 10th 
Edition (ICD-10) criteria, was depression.  The numerical 
ICD-10 code assigned is indicative of a moderate depressive 
episode.  The German psychologist attributed the Veteran's 
depression in part to his military service.

The Veteran submitted another letter from this German 
psychologist, dated in April 2005, in which the psychologist 
revised his diagnosis to include both major depression and 
"Post Dramatic Stress Syndrome" and again assigned the ICD-
10 code applicable to a moderate depressive episode.  

Evidence in the claims folder indicates the Veteran was 
scheduled for a VA examination but that he failed to report 
for the examination.  However, the evidence also indicates 
the examination was scheduled only a few days prior to the 
time the Veteran was moving from Connecticut to Germany.  The 
evidence does not indicate that VA attempted to reschedule 
the examination after the Veteran completed his move.  

Given the above circumstances, the Board finds the Veteran 
should be afforded another opportunity to undergo an 
examination.  However, the Board notes that the duty to 
assist is not a one way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If the Veteran fails to attend the 
rescheduled examination without adequate excuse, his appeal 
will be adjudicated without it. 

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining the need for additional evidence 
regarding his claim in accordance with 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2008).

2.  The AMC/RO should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment that he received for any 
mental disorder. Based on the response, the 
RO/AMC should undertake all necessary 
actions to obtain copies of all clinical 
records that have not previously been 
obtained from any identified treatment 
source.  The Veteran should be requested to 
provide copies of treatment records from 
the German psychologist who provided 
letters on his behalf. The Veteran should 
also be informed that he can submit 
additional evidence to support his claim.  

3.  The Veteran should be scheduled for an 
appropriate examination to determine the 
nature and etiology of any currently 
diagnosed psychiatric disorder.  All 
testing or studies deemed necessary should 
be performed.  The claims file should be 
made available for the examiner's review in 
connection with the evaluation, and the 
examiner should state that the claims file 
was reviewed in his or her report.

If an acquired psychiatric disorder is 
diagnosed, the examiner should express an 
opinion as to whether such disorder was 
caused or aggravated by the Veteran's 
military service.  If PTSD specifically is 
diagnosed, the examiner should express an 
opinion as to whether such diagnosis is 
based upon an in-service stressor that has 
been verified by the RO.

After the report is received, the RO/AMC 
should review same to ensure that it fully 
addresses the criteria necessary to 
diagnose and evaluate a psychiatric 
disorder pursuant to 38 C.F.R. Part 4, 
including ensuring that all diagnoses are 
made in compliance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (e.g., as opposed to the 
ICD-10).    

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and given an appropriate 
period of time to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


